Mercure, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 7, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, a college student, was employed full time as a baker during the summer of 1991. During August 1991, claimant’s employer repeatedly asked for claimant’s upcoming school schedule so that a part-time work schedule could be arranged. Finally, claimant advised the employer that she needed a full-time baker. Accordingly, the employer hired a full-time baker and had no further work for claimant. Although claimant did not explicitly state that he was quitting his job, his statement that a full-time baker was required gave rise to the reasonable inference that he did not want part-time work during the school year. Accordingly, the determination *980that claimant voluntarily left his employment without good cause is supported by substantial evidence (see, Matter of Schifferle [Catherwood], 33 AD2d 847).
Mikoll, J. P., Yesawich Jr., Crew III and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.